Citation Nr: 0946224	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an effective date earlier than August 23, 
2006, for the assignment of a 100 percent schedular rating 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD, from August 6, 2003 to August 22, 2006.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from  October 1963 to 
August 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO) and a June 2007 rating decision of 
the Washington, DC Appeals Management Center (AMC).

By a November 2003 rating decision, the RO granted service 
connection for PTSD, evaluated at 30 percent disabling, 
effective August 6, 2003.  The Veteran perfected a timely 
appeal of the assignment of the 30 percent rating and, during 
this appeal, the RO increased the rating to 100 percent in a 
June 2007 rating decision, with August 23, 2006, assigned as 
the effective date for this award.  Subsequently, the Veteran 
perfected a timely appeal that challenged the effective date 
assigned for the 100 percent schedular rating for PTSD.

In a January 2008 decision, the Board denied an effective 
date earlier than August 23, 2006, for the assignment of the 
100 percent schedular rating for PTSD, but granted a 50 
percent rating for PTSD, from August 6, 2003, to August 22, 
2006, which the RO implemented in a February 2008 rating 
decision.  The Veteran appealed the January 2008 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which by order dated in June 2009, granted a 
Joint Motion for Remand and remanded this matter to the Board 
for compliance with the instructions in the Joint Motion.


FINDING OF FACT

For the period from August 6, 2003, to August 22, 2006, the 
competent and probative evidence demonstrates that the 
Veteran's PTSD is manifested by total occupational and social 
impairment due to nightmares with periods of violence, 
intrusive thoughts, flashbacks, anhedonia, detachment, 
restricted affect, anger, irritability, depression, 
persistent hallucinations, grossly inappropriate behavior, 
reported suicidal ideation at times, impaired impulse 
control, hypervigilance, anxiety, high startle response, 
impaired memory and decreased concentration; GAF scores 
ranged from between 30 to 53.


CONCLUSION OF LAW

The criteria for an effective date of August 6, 2003, for the 
assignment of a 100 percent schedular rating for PTSD, have 
been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 
3.400, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claims for 
entitlement to an earlier effective date and an increased 
initial disability rating in the November 2003 and June 2007 
rating decisions, he was provided notice of the VCAA in 
August 2003 and June 2006.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate 
the claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in June 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claims, with subsequent re-adjudication in a September 
2007 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

1.  Earlier Effective Date

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an award based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claimant's application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).


2.  Rating Criteria for PTSD 

The Veteran's current PTSD is rated under Diagnostic Code 
94ll and is evaluated pursuant to the General Rating Formula 
for Psychoneurotic Disorders which provides for the following 
ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

After a review of the competent and probative evidence of 
record and resolving all reasonable doubt in the Veteran's 
favor, the Board has determined that the Veteran's PTSD 
warrants the assignment of a higher 100 percent rating from 
August 6, 2003 to August 22, 2006, and thus the Veteran is 
entitled to an effective date earlier than August 23, 2006 
for a 100 percent rating for PTSD.

In a July 2003 letter from the Veteran's private 
psychiatrist, Dr. J.L., the Veteran reported PTSD symptoms 
consisting of: daily intrusive thoughts; frequent nightmares 
occurring three to four times per week; distress at exposure 
to triggers which remind him of past trauma; avoidance of 
conversations about past service; anhedonia; detachment from 
others; restricted affect; severe and chronic sleep 
disturbance; irritability; anger outbursts; hypervigilence; 
exaggerated startle response; avoidance of movies and 
television programs which remind him of combat service; 
depressed mood; occasional thoughts of death and suicide; 
auditory and visual hallucinations; avoidance of crowds; rare 
socialization; and infrequent panic attacks.  The Veteran 
also reported that he got only three to four hours of sleep a 
night and was hypervigilent to the point that he felt it 
necessary to sit in the corner of restaurants.  He was unable 
tolerate people behind him.  The Veteran stated that his 
panic attacks included severe anxiety, sweating, shaking and 
chest pain.  The Veteran also reported he hears his  name 
called as often as two or three times a week.  He had been 
married for over 30 years and was receiving social security 
benefits.  A mental status examination revealed that the 
Veteran was pleasant, cooperative and normally dressed.  He 
exhibited normal speech, an anxious mood, congruent affect, 
linear thought processes, no present delusions or 
hallucinations during the interview, no current suicidal or 
homicidal ideation, full orientation, fair insight and fair 
judgment.  The private physician opined that due to the 
Veteran's current PTSD, he was unable to sustain social and 
work relationships and therefore he was considered 
permanently and totally disabled and unemployable.  The 
Veteran was assigned a GAF score of 30.

In an October 2003 VA examination, the Veteran reported that 
he has had problems for the past 29 years and that his PTSD 
symptoms were pretty much the same.  The Veteran stated that 
he wakes up in a cold sweat and would sometimes scream and 
holler or flail his arms.  Other reported PTSD symptoms 
include, sleep disturbance, nightmares, flashbacks, intrusive 
thoughts, anxiety, easily startled , hypervigilance, 
uncomfortability/avoidance of crowds, short temper and 
avoidance of television programs about Vietnam and 
conversations about his service.  The Veteran also stated 
that sometimes he felt down and had a sporadic appetite, 
sadness and a decreased interest.  He did not report any 
panic attacks or suicide attempts.  The VA examiner noted 
that the Veteran was treated at the VA medical center, had 
not seen a psychiatrist yet and was not on psychiatric 
medication.  The Veteran reported that he quit his job as a 
pipe fitter in 1996 due to asthma.  The Veteran lived with 
his wife, had no friends, went to church and shared a close 
relationship with one of his three children.  He did some 
chores around the house and reported that he had limited 
recreational and leisure pursuits including that he no longer 
fished anymore.  

A mental status examination revealed that the Veteran was 
alert, cooperative, and oriented times three with no loose 
associations or flight of ideas.  No bizarre motor movements 
or tics were noted.  He exhibited a tense but friendly and 
cooperative mood, an appropriate affect, good memory (both 
remote and recent), and adequate insight, judgment, and 
intellectual capacity.  No, delusions, hallucinations, 
impairment of thought processes or communication, or 
homicidal or suicidal thoughts or ideations were noted during 
the examination.  The Veteran was diagnosed with PTSD and 
assigned a GAF score of 53 with moderately serious impairment 
of psychosocial functioning.

During a July 2004 VA examination, the Veteran reported that 
his PTSD symptoms including sleep difficulty, nightmares, 
intrusive thoughts, anxiety, easy startle, hypervigilance, 
avoidance of crowds and short temper.  Neither panic attacks 
nor suicide attempts were noted.  The Veteran reported that 
he could not work secondary to his asthma, his emphysema, and 
his diabetes, and he said that not being able to work has not 
necessarily altered his psychiatric symptoms.  The Veteran 
lived with his wife, had no friends, occasionally went to 
church, was not close to any of his three children and had 
limited recreational and leisure pursuits. He reportedly did 
chores around the house when he could and spent his time 
cutting the grass, fixing fences, watching television and 
reading.  A mental status examination revealed that the 
Veteran was alert, cooperative, neatly and casually dressed 
and answered questions and volunteered information.  No 
bizarre movements or tics were noted.  He was oriented times 
three and he exhibited a calm mood, an appropriate affect, 
good memory (both remote and recent), and adequate insight, 
judgment, and intellectual capacity.  No loose associations, 
flight of ideas, delusions, hallucinations, impairment of 
thought processes or communication, or homicidal or suicidal 
ideation was found.  The Veteran was diagnosed with PTSD and 
assigned a GAF score of 51 with moderately severe impairment 
of psychosocial functioning.  

In a March 2005 VA outpatient treatment report, the Veteran 
reported that he had thought about committing suicide in 
December 2004 at which time he was depressed and "tired of 
it," however, he had no suicidal ideations since that time.  
He stated that he slept eight hours per night with getting up 
two to three times to look out the window and would wake up 
sometimes beating his wife, screaming (about 4 times a week) 
and with a cold sweat.  The Veteran reported avoidance, 
hypervigilance, intrusive thoughts, okay energy, depressed 
mood, feelings of guilt, decreased concentration, no recent 
suicidal thoughts and a "so-so" mood.  According to the 
treatment report, he was married for 30 years, had no 
friends, did not fish or take trips with his wife and liked 
to do yard work and gardening.  A mental status evaluation 
revealed that the Veteran was poorly groomed but cooperative 
with good eye contact, fidgety psychomotor functioning, 
normal speech, goal-directed thought processes, a reactive 
and labile affect that was congruent with his mood and fair 
insight and judgment.  He manifested no delusions, paranoia, 
or hallucinations during the examination.  The Veteran scored 
a 29 out of 30 on the Mini-Mental State Examination (MMSE).  
He was diagnosed with PTSD and assigned a GAF score of 40, 
with moderate, chronic mental illness and fair social 
supports.  

In an August 2005 VA outpatient treatment report the Veteran 
reported that he was experiencing an up and down and angry 
mood, increased irritability, nightmares three to four times 
a week wherein he woke up fighting with his wife, 
hypervigilance, isolation, short temper and irritability, 
increased startle response, avoidance of war movies and news, 
anhedonia, and poor energy and sleep disturbance with the 
Veteran getting up to look out the window three times a 
night.  He denied any flashbacks or intrusive memories during 
the day, suicidal and homicidal ideation and domestic 
violence.  The Veteran reported that he gave his guns to his 
brother at the previous doctor's recommendation.  According 
to the treatment report, he was married for 30 years, had no 
friends, was not as close to his siblings as he "should be" 
and rarely left his home.  He also reported that he had not 
fished or gone to the beach in the past five years and could 
not talk to his brothers about Vietnam, some of whom also 
served there.  He recently attended an anxiety group in the 
PTSD clinic.  A mental status evaluation revealed that the 
Veteran was cooperative, alert, and fully oriented, and he 
exhibited good eye contact, normal speech, slightly restless 
psychomotor functioning, linear and goal-directed thought 
processes, constricted affect, "up and down" and "angry" 
mood and fair insight and judgment. He manifested no 
delusions or hallucinations during the examination.  The 
Veteran was diagnosed with PTSD and assigned a GAF score of 
40, with moderate, chronic mental illness and fair social 
supports.

In an October 2005 VA outpatient treatment report the Veteran 
reported that he was on medication, Prozac, which had been 
increased recently and he had been going to anxiety 
management groups in the PTSD clinic.  His reported PTSD 
symptoms included an "up and down" and "angry" mood, anger 
(particularly with driving), nightmares which he does not 
recall but from which he woke up fighting with his wife, 
hypervigilance, isolation, anger, irritability, increased 
startle response, avoidance of war movies and news and 
anhedonia (though he did enjoy building a shed).  He reported 
interrupted sleep because he woke up about three times a 
night to look out the window but slept six to eight hours per 
night and was well rested.  He stated that he had good 
energy.  He denied having flashbacks or intrusive memories 
during the day, and also denied homicidal ideations.  The 
Veteran endorsed occasional, passive suicidal ideations, but 
without any intent or plan. According to the treatment 
report, he was married for 30 years, had no friends, was not 
as close as he "should be" with his siblings, did not 
engage in previously enjoyable activities (beach, fishing), 
went to church with his wife every two weeks and rarely left 
his home.  The Veteran did accompany his wife to Hawaii in 
December.  A mental status evaluation revealed that the 
Veteran was casually dressed, clean, cooperative but rather 
gruff, alert, fully oriented, and he exhibited intermittent 
eye contact, normal speech, restless psychomotor functioning, 
linear thought processes, constricted and easily irritated 
affect, and fair insight and judgment.  He manifested no 
delusions or hallucinations during the examination.  The 
Veteran was diagnosed with PTSD and assigned a GAF score of 
40, with moderate, chronic mental illness and fair social 
supports. 

After a careful review of the record and resolving all doubt 
in the Veteran's favor, the Board finds that the lay and 
medical evidence of record support the assignment of a 100 
percent evaluation prior to August 23, 2006, during the 
period from August 6, 2003 to August 22, 2006.  Therefore, 
the Veteran is entitled to an effective date of August 6, 
2003 for a 100 percent rating for PTSD.  See 38 C.F.R. § 
3.400(o) (2009).  In this regard, the Board notes that the 
objective medical Veteran's PTSD symptoms from August 6, 2003 
to August 22, 2006 were productive of total occupational and 
social impairment due to nightmares with periods of violence, 
intrusive thoughts, flashbacks, anhedonia, detachment, 
restricted affect, anger, irritability, depression, 
persistent hallucinations, grossly inappropriate behavior, 
reported suicidal ideation at times, impaired impulse 
control, hypervigilance, anxiety, high startle response, 
impaired memory and decreased concentration.  The Board also 
notes that the Veteran's private psychiatrist, Dr. J.L., in 
the July 2003 letter concluded that the Veteran was unable to 
sustain social and work relationships and was considered 
permanently and totally disabled and unemployable.  Thus, the 
criteria considered under the 100 percent disability rating 
is demonstrated by the objective evidence of record for the 
period from August 6, 2003 to August 22, 2006 and the 
Veteran's PTSD symptoms are more appropriately considered and 
provided for in the criteria for a 100 percent disability 
rating.  As such, the Board finds that the Veteran's PTSD 
more nearly approximates the 100 percent disability rating 
assigned.  

In addition, the Veteran's GAF scores ranged from 30 to 53, 
thereby indicating moderate to serious symptoms.  As noted 
above, evaluations are not assigned based solely upon GAF 
scores, and the symptomatology described in the record prior 
to August 23, 2006, from August 6, 2003 to August 22, 2006, 
more nearly approximates the criteria for a 100 percent 
rating.

Thus, under the circumstances of this case, and with 
resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that the criteria for a rating of 100 percent 
for PTSD have been met for the period prior to August 23, 
2006, from August 6, 2003 to August 22, 2006, and the Veteran 
is entitled to an effective date of August 6, 2003 for a 100 
percent rating for PTSD.  The Board notes that in awarding an 
effective date of August 6, 2003 for a 100 percent rating for 
the Veteran's PTSD, the issue of an initial disability rating 
in excess of 50 percent for PTSD, from August 6, 2003 to 
August 22, 2006, is moot.  





ORDER

An effective date of August 6, 2003, for the assignment of a 
100 percent schedular rating for PTSD, is granted, subject to 
the provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


